UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT

THE MERRITT BOULEVARD,                     
INCORPORATED; 5648 SOUTHWESTERN
BOULEVARD, LLC
                 Plaintiffs-Appellants,
                 v.
DEPARTMENT OF PERMITS &                       No. 02-2277
DEVELOPMENT MANAGEMENT OF
BALTIMORE COUNTY, MARYLAND;
BOARD OF APPEALS OF BALTIMORE
COUNTY,
                Defendants-Appellees.      
710 MERRITT BOULEVARD, LLC, a/k/a          
Love Craft; 5648 SOUTHWESTERN
BOULEVARD, LLC,
                  Plaintiffs-Appellants,
                  v.
RAYMOND S. WISNOM, JR., Code
Inspections and Enforcement
Supervisor, Department of Permits &
Development Management of
Baltimore County; DAVID J. TAYLOR;            No. 02-2278
MARK F. GAWEL, Code Enforcement
Inspectors, Department of Permits &
Development Management of
Baltimore County; EDWARD BRADDY,
Code Enforcement Officers,
Department of Permits &
Development Management of
Baltimore County,
                Defendants-Appellees.      
2            THE MERRITT BOULEVARD v. DEPT     OF   PERMITS
           Appeals from the United States District Court
            for the District of Maryland, at Baltimore.
               Frederic N. Smalkin, District Judge.
                  (CA-02-2877-S, CA-02-2878-S)

                     Submitted: April 15, 2003

                      Decided: April 22, 2003

    Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Howard J. Schulman, SCHULMAN & KAUFMAN, L.L.C., Balti-
more, Maryland, for Appellants. Edward J. Gilliss, County Attorney,
John E. Beverungen, Deputy County Attorney, Jeffrey G. Cook,
Assistant County Attorney, Towson, Maryland, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Appellants, The Merritt Boulevard, Inc., 710 Merritt Boulevard,
LLC, and 5648 Southwestern Boulevard, LLC, appeal the district
court’s orders denying their motions to remand their cases to state
court and dismissing their civil actions as to their federal claims for
failure to state a claim, pursuant to Fed. R. Civ. P. 12(b)(6). Finding
no error, we affirm.
             THE MERRITT BOULEVARD v. DEPT      OF   PERMITS           3
   Appellants first contend the district court erred by denying their
motions to remand the actions to state court. In reviewing the denial
of a motion to remand, the appellate court considers the complaint at
the time of removal to determine if removal was appropriate in the
first place. Ahearn v. Charter Township of Bloomfield, 100 F.3d 451,
453 (6th Cir. 1996); Burns v. Windsor Ins. Co., 31 F.3d 1092, 1097
n.13 (11th Cir. 1994); Pullman Co. v. Jenkins, 305 U.S. 534, 537
(1939). At the time the Appellees removed this action to federal court,
Appellants asserted claims under the United States Constitution.
Thus, there was federal subject matter jurisdiction under 28 U.S.C.
§ 1331 (1994) and removal was appropriate.

   Appellants next contend the district court erred by relying on an
unpublished decision of this court and on the doctrines of res judicata
and collateral estoppel in dismissing one of their claims. This conten-
tion is without merit. The district court relied on its own precedent in
deciding this case. Under the doctrine of stare decisis, the district
court’s reliance was quite proper, even though we affirmed that prece-
dent in an unpublished opinion.

   Finally, Appellants contend the district court erred by granting the
Appellees’ motions to dismiss their civil actions as to their remaining
federal claim for failure to state a claim. This Court reviews a district
court’s Rule 12(b)(6) dismissal for failure to state a claim upon which
relief may be granted de novo. Flood v. New Hanover County, 125
F.3d 249, 251 (4th Cir. 1997). In considering a motion to dismiss, this
Court should accept the complainant’s well-pleaded allegations as
true and view the complaint in the light most favorable to the non-
moving party. Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th
Cir. 1993). We find the district court properly dismissed this claim
pursuant to Rule 12(b)(6).

  Accordingly, we affirm the district court’s denial of Appellants’
remand motions. We further affirm the district court’s order granting
Appellees’ motions to dismiss. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                               AFFIRMED